Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office action has been issued in response to communication made on 12/16/2021. 

Allowance
Claims 1-2, 4, 6-12, 14 and 16-20 are allowable.

Reason for Allowance
Independent claim 1, 11 and 20 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),
receiving, at a calculation engine of a database management system, a query associated with a calculation scenario defining a data flow model that includes one or more calculation nodes, each of the one or more calculation nodes corresponding to an operation performed on one or more database tables stored at a database, the one or more calculation nodes including a first calculation node corresponding to a ranking filter operation, and the query specifying an offset, a quantity of rows, and an offset reference associated with the ranking filter operation; and executing, by the calculation engine, the query including by executing the calculation scenario, the executing of the calculation scenario includes performing the ranking filter operation to generate a result corresponding to at least a portion of rows included in a first partition of a database table stored at the database, the plurality of rows being filtered by at least applying a filter to at least the portion of rows included in the first partition of the database table, the applying of the filter starting at the specified offset from a first row or a last row of the first partition in accordance with the specified offset reference, and the filter being applied such that the specified quantity of rows 

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.